Dave Jones



[dualemploymentltrdave_image1.gif]






February 13, 2014






Dave Jones
2-3/F, Block A, North America Plaza
No. 518 Kunming Road
Shanghai, 20082
China




Re: International Long-Term Assignment to JVB in China


Dear Dave:


We are delighted that you have agreed to join our joint venture with SPD Silicon
Valley Bank Co., Ltd. (“JVB”) as an Assignee. The purpose of this letter
(“Letter”) is to outline the amended terms of your at-will employment with
Silicon Valley Bank (“SVB” or “the Company”) to take into account your dual role
with JVB. This Letter expressly supersedes and replaces any prior letters and
any other previous agreements, oral or written, relating to your current
employment and/or your assignment to and engagement in China, if applicable,
with the exception of any agreements relating to confidentiality and assignment
of inventions, which will remain in full force and effect.


A.     EMPLOYMENT


You will remain an at-will employee of SVB in the position of Assignee, but you
will also have an at-will employment relationship with JVB. The terms of your
at-will employment with JVB will be outlined in a separate employment agreement
to be executed with JVB.


Your duties for SVB will include the following: educating the U.S. headquarters
and global leadership team on the China market, referring clients to SVB,
attending SVB meetings as required by SVB senior management, participating in
global initiatives managed by SVB’s global offices and other duties as may be
requested by the SVB senior management.


During your employment with SVB, you will report to Ken Wilcox or such other
individual appointed by SVB. You will be working at the JVB office in Shanghai,
China.


During your Assignment in China:
•
you should continue to stay in contact with your manager on a regular basis and,
in particular, keep him informed of any issues that arise and any absences from
work;

•
you should talk to your manager if you have any issues or concerns about your
engagement or


1



--------------------------------------------------------------------------------

Dave Jones

the work that you are doing; and
•
SVB will conduct any performance appraisals and pay reviews and will deal with
any grievances or any concerns about your conduct or performance according to
the Company’s U.S. policies and procedures. In all cases it will consult your
manager prior to taking any action.



You consent to the Company providing relevant information about you as needed
for business reasons to JVB, and the Company’s tax advisors.


You are currently required to keep Company confidential information and trade
and business secrets confidential. This is particularly important while you are
outside of the United States. You should also respect the confidentiality of any
similar information to which you have access.


You are expected to comply with the U.S. Foreign Corrupt Practices Act, and with
local law applicable to governmental payments. Except as permitted under the
express written policies of the Company, you will not, directly or indirectly,
pay, give or offer anything of value to any foreign government officer, employee
or representative, to any foreign political party or candidate for or incumbent
in any foreign political office, or to any international public organization,
for any personal or business reasons, including in order to assist in obtaining,
retaining or directing business. Further, it is understood that in accepting
this engagement, you agree that you will not engage in any employment or
business enterprises that would in any way conflict with your service with, and
the interest of, the Company.


From time to time, we may need to make certain filings or other submissions and
may need you to engage, or refrain from engaging (or have you engage, or refrain
from engaging) in certain activities as a result of your citizenship, residency
and Silicon Valley Bank’s banking permissions in China and the U.S. You will
cooperate in good faith with us in providing any information required by us or
by any governmental authority, in preparing or making such filings, in engaging
in (or refraining from engaging in) any activities and otherwise as reasonably
required to allow us to meet our business and regulatory objectives.


While in China, you shall not have any authority to negotiate on behalf of SVB,
or to
modify or accept contracts on behalf of SVB, or to otherwise bind SVB to any
contract with any third party or to conduct any business in the name of or on
behalf of SVB. Further, any contract presented to you that is intended to bind
SVB must be entered into by a duly authorized officer of SVB located in the
principal business offices of SVB in California.


B.     COMPENSATION AND BENEFITS


Notional Base Salary
Your current SVB base salary, USD $500,000 gross per annum, will become your
notional base salary. This will be used as your salary for benefits purposes and
for your salary on termination of your at-will employment, subject to any annual
adjustments.


You will remain eligible to participate in the SVB Financial Group’s Incentive
Compensation Plan and your target will be 50% of your notional base salary.


U.S. Base Salary
Your U.S. base salary will be USD $221,689 gross per annum. This has been
adjusted to reflect the dual employment relationship and will continue to be
administered in accordance with the compensation guidelines for employees in
SVB’s U.S. locations.



2



--------------------------------------------------------------------------------

Dave Jones

A summary of your benefits is attached to this Letter. The Company reserves the
right to change our benefits at any time, with or without notice.


C.    HOURS OF WORK, VACATION AND HOLIDAYS


Hours of Work; Public Holidays; Vacation: You will follow the working hours,
workdays, vacation entitlement and public holidays observed by JVB in Shanghai.
No overtime payment or time off in lieu will be made for hours exceeding your
regular working hours per week nor for additional time for weekend work, unless
otherwise required by applicable laws in China.


Leaves of Absence: Entitlements to leaves of absence, including sick leave (10
days annually), will remain the same as those for other SVB U.S. employees,
unless otherwise required by applicable laws in China.


D.     WORK PERMITS AND VISAS


The Company will coordinate with the appropriate immigration attorney to obtain
the necessary permits for you to live and work in China. If applicable, the
Company will also coordinate the necessary permits for your approved
accompanying dependents. You will be eligible for reimbursement of any
out-of-pocket costs for obtaining any required passports, visas, resident and/or
work permits for you, as may be required in connection with your continued
residence in China.


E.    BENEFITS WHILE ENGAGED IN CHINA


Housing: SVB will pay for the cost of actual and reasonably furnished leased
housing, including utilities (gas, oil, electricity, water, but not to include
personal telephone expenses) in China for each month during your engagement in
China up to USD $12,500 monthly. The purpose is to provide reasonable housing at
the host location, realizing that replication of a home country standard may not
be practical. Housing will be coordinated through the Company’s relocation
management company. Should your housing cost exceed your housing allowance, the
differential will be deducted from your payroll on an after-tax basis.


Cost of Living Allowance (COLA): The Company will provide you with a goods and
services differential while you are on assignment. This amount is based on your
family size during the assignment, your annual base salary and on the goods and
services cost differential between your home and host locations. Your annual
Cost of Living Allowance has initially been set at USD $50,000 annually. This
allowance will be paid via the Company’s payroll on an after tax and
per-pay-period basis, and reviewed periodically and may increase or decrease,
depending on factors current at the time of review.


Transportation: During your Assignment, to assist with transportation in China
and for security purposes, SVB will provide you with a car and driver.


Home Leaves: You and your spouse are eligible for six home leaves for every
twelve months’ period while engaged in China. The purpose of home leave is to
renew professional associations at the home country office and to visit family
and friends. The class of airfare will be in business class. You are encouraged
to combine this benefit with any scheduled business trips. Time off for home
leave will be considered vacation, except for any business days in the office.
You should send a copy of the flight booking for you (and your approved
accompanying dependents, if applicable) (including price) to mobility@svb.com
for cost tracking purposes. Home leave travel is not transferable for cash and
cannot be used to travel to alternative destinations.



3



--------------------------------------------------------------------------------

Dave Jones

Language Training: SVB will provide language training to allow you to integrate
into the local business. This will be coordinated through the Company’s
relocation management company.


F.     BENEFITS UPON REPATRIATION


Upon completion of your engagement in China, you may be eligible for the below
relocation benefits in connection with your repatriation to the United States.


The below repatriation benefits will not be available for employees who
voluntarily terminate their employment or are terminated for the reasons set out
below. In such cases, the costs of repatriation will be borne by you. Any
relocation costs will not cover taxes, duties and similar charges (such as
duties incurred on items purchased while abroad).


Final Move Trip: The final trip to the home country should be booked using the
Company’s Corporate Travel and must not be booked directly with airlines or any
other booking means. You should send a copy of your flight booking (including
price) to mobility@svb.com for cost tracking purposes. Expenses covered will
include: travel (Business-class airfare, mileage), lodging (hotel if needed),
and meals.


Household Goods Shipment Benefit: The Company will pay at the end of your
engagement in China for up to 1 x 20 foot sea container and unaccompanied air
freight of up to 1,000 pounds from China to the United States. This benefit will
be coordinated through the Company’s relocation management company.


Repatriation Allowance: In recognition of the fact that you are likely to incur
certain incidental expenses associated with your repatriation back to the U.S.,
SVB will pay a repatriation allowance of one (1) month’s salary (capped at USD
$10,000) after taxes at the time you repatriate. The payment will be paid
through payroll during the month after your repatriation.


G.    TAX PREPARATION & TAX COMPLIANCE


While engaged in China under this Letter, the Company’s Tax Equalization Program
Agreement will govern your tax treatment.


Tax Return Preparation: As a result of your engagement in China, you may be
required to file a tax return in both the United States and the China. Advice on
filing requirements and preparation of your American and China tax returns will
be provided by the international tax provider designated by the Company for each
tax year affected by your engagement in China.


Tax Compliance: It is your responsibility to cooperate fully with the
international tax provider designated by the Company to facilitate the tax
equalization process outlined below. While SVB will provide you with tax return
preparation assistance, you are responsible for ensuring compliance with all
U.S. federal, state, and foreign filing requirements. Specifically, SVB expects
full tax compliance in the reporting of income on all tax returns. While engaged
in China, you are required to:


•
Maintain adequate personal records of data required for preparation and
examination of income tax returns and for the income tax equalization
computation;

•
Ensure timely response and cooperation with tax representative to ensure all
foreign and US tax returns are filed appropriately and timely;

•
Cooperate with the tax provider to take advantage of available tax credits and
exclusions; and

•
Make any related payment of taxes in the required amounts and within the
required deadlines.


4



--------------------------------------------------------------------------------

Dave Jones



H.     TAX EQUALIZATION


Salary: The basic purpose of tax equalization is to maintain your tax burden at
approximately the same level that you would bear had you remained in the United
States, living in Oregon. SVB will be liable for all taxes incurred by you above
the level of federal and state taxes that you would have paid in Oregon. The
intention is to avoid either losses or windfalls that could result in
differences in personal tax liabilities because of changes or differences in
host country tax laws or tax levels on income as compared with domestic service.
Your home country scheme will serve as the basis for your hypothetical tax
calculation. A hypothetical income tax will be computed and withheld from your
salary throughout your engagement in China. As such, hypothetical taxes based on
U.S. income tax rates will be deducted on a monthly basis from your salary. You
will continue to have actual US social security (FICA and Medicare) withheld
from your employment income. Your hypothetical tax liability will be based on
“stay-at-home” employment income, i.e. base salary, bonus, stock option
exercises, and other compensation that would have been paid to you regardless of
your engagement in China. SVB will assume liability for tax on income related to
your engagement in China and benefits-in-kind. If your salary should change
during your engagement in China, the hypothetical tax will also change. Please
be aware that any tax arising from personal (non company) income will not be the
responsibility of SVB.


Relocation Benefits & Payments: Certain benefits for your relocation that are
paid directly by the Company’s relocation management company on behalf of SVB
may be grossed up, where IRS allows, for tax purposes. Lump sum payments paid to
you through payroll or separately will not be paid on a net basis (grossed up),
but will be subject to U.S. taxes. However, reimbursements paid directly to you
for covered expenses will not be subject to taxes as per SVB’s Business Expense
Policy.


The final hypothetical tax (tax equalization settlement calculation) will be
calculated by the Company’s tax advisor.  Such calculations will be prepared in
conjunction with the preparation of your annual federal and state income tax
returns.  The final hypothetical tax liability will be determined by preparing a
separate calculation based on the return(s) filed.  The calculation will remove
all income related to your engagement in China, deductions, exclusion, and
credits, as shown on the return(s), and a federal and state tax liability will
be re-calculated on the remaining items (normal SVB compensation, personal
income, personal deductions, and personal credits).   The calculation represents
a final determination of your share of the tax cost for the year and you will be
credited with all actual taxes paid or withheld during the year, including
hypothetical income tax withholdings.  The settlement of taxes is subject to a
final review of any taxes paid on your behalf or advance provided to you as part
of a tax settlement.  


SVB reserves the sole and absolute right to determine the tax equalization
impact of miscellaneous items or unusual circumstances (e.g., spouse employed
overseas, etc.).


I.    TERM & TERMINATION


The terms of this Letter will commence and become effective as of February 11,
2014, or as soon as is reasonably practicable thereafter, and are conditional on
you obtaining an appropriate working visa to continue to lawfully work in China
and be engaged directly by JVB. The terms of this Letter will last through the
earlier of (i) termination of your employment by you or the Company, or (ii)
December 31, 2015.


Notwithstanding anything in this Letter to the contrary, SVB may terminate this
Letter without payment of any termination benefits (with the exception of the
Benefits Upon Repatriation) at any time with or without reason. At the end of
your engagement in China, extension or subsequent assignment options will be

5



--------------------------------------------------------------------------------

Dave Jones

assessed in accordance with business requirements and objectives. We currently
intend that you will continue to provide services to the Company by returning to
a position similar to your current position or a suitable alternative if such a
role does not exist. However, this may change according to the needs of the
business at that time and you remain at all times an at-will employee of SVB and
will not have an entitlement or guarantee of any position with SVB. For the
avoidance of doubt, the termination of your employment with SVB will
automatically terminate your engagement under this Letter and all the terms
outlined herein.


If you resign or your at-will employment with SVB is terminated for any of the
reasons set out below during the assignment in China, you will reimburse the
Company for all of your relocation expenses according to the following formula:


Total Relocation Costs X # of days short of commitment = Amount due the Company
Total number of days from start date to end date of engagement


Reasons for termination:


•
an act of embezzlement, fraud, dishonesty, or breach of fiduciary duty to the
Company;

•
a deliberate disregard of the rules of the Company which results in loss, damage
or injury to the Company;

•
any unauthorized disclosure of any of the secrets or confidential information of
the Company;

•
inducing any client or customer of the Company to break any contract with the
Company;

•
inducing any principal for whom the Company acts as agent to terminate such
agency relations;

•
engaging in any conduct which constitutes unfair competition with the Company;

•
any act which results in your removal from any office of the Company by any
regulatory agency;

•
any violation of the Company’s Code of Conduct or other Company policies or any
violation of law; or

•
your failure to substantially perform your day-to-day job duties



J.    GOVERNING LAW


This Letter will be governed by and construed in accordance with the laws of the
State of Oregon. In the event of any dispute in relation to or arising under the
terms of this Letter agreement or the performance or termination thereof, you
agree that any such dispute will be subject to the exclusive jurisdiction of the
federal and/or state courts of the State of Oregon.


Please confirm your agreement to the terms of this Letter by signing and dating
the duplicate copy of this Letter, in the space provided.


Yours Sincerely,




/s/ STEPHEN MORK            
Stephen Mork
Managing Director, Total Rewards











6



--------------------------------------------------------------------------------

Dave Jones

ACKNOWLEDGEMENT AND AGREEMENT:


I agree to the amended terms and conditions of my employment with Silicon Valley
Bank as outlined in this Letter. I understand that nothing herein will be
considered to be a guarantee of employment for the estimated duration of my
continued engagement in China.




/s/ DAVID JONES                    February 13, 2014_______________________
David Jones                        Date

7



--------------------------------------------------------------------------------




[davejltassignmentimage2c.jpg]
Benefit
Summary
Medical Insurance
While working in China, you will be covered by a comprehensive International
Out-of-Area (OOA) medical plan through United Healthcare, which provides
coverage at an in-network level while outside the U.S. You and your dependents
are eligible.
Dental Insurance
SVB offers a comprehensive dental plan through Delta Dental that provides up to
$2,000 per person per year for dental care and up to $5,000 lifetime orthodontia
benefit. You and your dependents are eligible.
Vision
SVB provides vision coverage through VSP or Advantica (if applicable). You and
your dependents are eligible.
Flexible Spending Accounts (FSA)
You can set aside up to $10,000 annually for the healthcare and $5,000 annually
for the dependent care accounts.
401(k) Retirement Plan & ESOP
You can contribute up to 75% of salary on a pre-tax basis to the 401(k) Plan at
Fidelity Investments (up to IRS limits). SVB will match your contributions up to
5%, which is immediately vested. The plan also allows for a discretionary
company ESOP contribution based on company performance.
Vacation & Leaves
Vacation will be pursuant to your JVB employment agreement. Entitlements to
leaves of absence will remain the same as those for other U.S. employees.


Employee Stock Purchase Plan (ESPP)
You can contribute up to 10% of earnings (up to plan limits). The stock is
purchased at 85% of the fair market value price on either the first day of the
six month offering period or the last day of the period, whichever is lower.
Life and AD&D Insurance
SVB provides Basic Life and AD&D insurance at two times annual base salary up to
$1,000,000.
Sick Pay
You earn up to 10 days of sick time per year, which carries over each year to a
maximum of 75 days.
Short Term Disability
SVB provides Short Tern Disability insurance of 100% of base salary for nine
weeks and 66.67% for four additional weeks.
Long Term Disability
SVB provides Long Term Disability insurance of 66.67% of earnings up to a
maximum monthly benefit of $16,500.
Employee Assistance Program (EAP)
Our provider, Concern: EAP, offers a comprehensive resource for you to help
bring balance between work responsibilities and your personal life.
Business Travel Accident              
SVB provides coverage to you while travelling on SVB business. The policy from
Chubb includes benefits for lost or damaged checked baggage, emergency
evacuation, travel assistance, and accidental death insurance.








8



--------------------------------------------------------------------------------




Neither this document nor the benefits described in this summary, creates a
contract of employment, nor a guarantee of employment, between SVB and any
employee. The complete details of each plan are in the legal documents under
which the plans are administered. The legal documents will prevail in case of
conflict between anything written here and the legal documents. SVB reserves the
right to amend or discontinue any program (other than those statutorily
required) at any time with or without notice and as in its sole judgment may be
necessary.











9

